DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant arguments dated 20 July 2022.  Claims 1-6 are pending in the application.  Claims 1-3 have been amended.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-030239 and 2019-099497 was each received on 23 March 2020 as required by 37 CFR 1.55.

Drawings
The drawings filed on 20 February 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heaton et al. (US PGPub 2008/0152417 A1), hereinafter Heaton.
With regard to Claim 1, Heaton discloses a recording apparatus (¶0003; Fig. 1) comprising: 
a housing including a recording unit that performs recording on a medium (Abstract; Fig. 3; ¶0003); and 
a battery mount portion which is provided in the housing (Figs. 3-4, 6-7, battery 60, battery slot 63), and to which a battery is detachably attachable, the battery supplying electric power to perform recording on a medium with the recording unit (Figs. 3-4, 6-7, battery 60, battery slot 63; ¶0028-0029), 
wherein the battery mount portion includes a recessed portion into which a portion of the battery enters (Figs. 3-4, 6-7; battery mount 63 has recessed cavity for battery 63; ¶0031, Fig. 8B), a coupling terminal provided inside the recessed portion and configured to be electrically coupled to the battery (¶0031, Fig. 8B), and 
a covering portion that covers the coupling terminal and that constitutes a portion of the housing (¶0031, 0037, Fig. 8B; spacer block 21 or option block 121 covers coupling terminal), the covering portion extending in a first direction towards an opposite end of the recessed portion from an end associated with the coupling terminal (Figs. 3-4, 7; spacer block 21 or option block 21 extends leftward in Fig. 3 towards an opposite end of the recessed portion from coupling terminal end), the covering portion extending in the first direction beyond a terminal end of the coupling terminal (Figs. 3-4, 7; ¶0031, 0037, coupling terminal 21b disposed in the spacer block 21; ¶0030), 
in a state in which the battery is unmounted, a cover that covers an area in the battery mount portion other than the covering portion is detachably attachable (cover 30; Fig. 2; ¶0031 cover attaches and detaches whether battery mounted or unmounted), and 
a portion where the cover and the housing overlap each other in a depth direction of the recessed portion (Fig. 3), and which restricts the cover from rising from the battery mount portion (¶0029; Fig. 3; engagement interfaces 39a,b), is located outside a liquid entering path extending toward the coupling terminal from a portion where the cover and the covering portion oppose each other (Fig. 3; engagement interfaces 39a, b at opposite end of recording apparatus from portion where cover and covering portion oppose each other as shown).

With regard to Claim 4, Heaton further discloses wherein the covering portion is provided so as to, with respect to a distal end of the coupling terminal (¶0030; Fig. 7; coupling terminal 21b), extend in a direction in which the coupling terminal extends (Figs. 3-4, 7; spacer block 21 or option block 21 extends leftward in Fig. 3 in same direction as coupling terminal 21b).

Allowable Subject Matter
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 2 is that applicants claimed invention includes a recording apparatus wherein the cover and the housing include, in a liquid entering path extending towards the coupling terminal from a portion where the cover and the covering portion oppose each other, a cover portion overlapping a housing portion in a depth direction of the recessed portion, and a groove portion into which the liquid enters is formed in the portion of the cover portion overlapping the housing portion of the housing.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 3 is that applicants claimed invention includes a recording apparatus wherein the cover and the housing include, in a liquid entering path extending toward the coupling terminal from a portion where the cover and the covering portion oppose each other, a portion of the covering portion overlapping a cover portion in a depth direction of the recessed portion, and a liquid absorber that absorbs the liquid is provided in the covering portion of the housing portion overlapping the cover portion.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 5 is that applicants claimed invention includes a recording apparatus wherein a cut-out portion is formed in a periphery of the cover, and the cut-out portion is formed in the periphery of the cover at a position away from the portion where the cover and the covering portion oppose each other.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 6 is allowable because it depends from Claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments, see pages 6-9, filed 20 July 2022 with respect to the rejection(s) of claim(s) 1-2 and 4-5 under 35 U.S.C. 102(a)(1) are moot in view of the new grounds of rejection applied to claim 1 in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853